DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention as claimed, specifically in combination with:  An NxM terahertz detector array with a detector unit that comprises a Schottky barrier diode with a contact grating structure, a bias voltage, a bias resistor, and wherein an anode of the SBD with the Schottky contact grating structure is separately connected to one end of the bias resistor Rb1 and one end of the DC blocking capacitor, and a cathode thereof is grounded; the other end of the bias resistor is connected to the bias voltage, and is used to supply power to the SBD with the Schottky contact grating structure; the other end of the DC blocking capacitor is connected to one end of a switch SEL, and the other end of the switch SEL is connected to a source of the NMOSFET; a gate of the NMOSFET in each detector unit is connected to a column selection switch of a column where it is located; a drain of the NMOSFET in each detector unit is connected to a row selection switch of a row where it is located; and the detector and readout circuit test switch is connected between the N row selection switches and the readout circuit, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2021/0041289 ("Iimori") discloses an NxM terahertz detector array imaging system based on a Schottky contact grating structure, comprising: a detector array (Fig. 1) composed of NxM detector units (101, Fig. 1, 711, Fig. 7) arranged vertically and horizontally (Fig. 1), N row selection switches (108, Fig. 1, 708, Fig. 7), and a readout circuit (706, Fig. 7); wherein each detector unit (101, Fig. 1, 711, Fig. 7) comprises a Schottky barrier diode (SBD) (722, Fig. 7), and a DC blocking capacitor C1 (736, Fig. 7).  Iimori does not disclose with a Schottky contact grating structure, a bias voltage, a bias resistor, an NMOSFET nor a detector and readout circuit test switch.
Chinese Patent Publication No. CN109541712 discloses a detector for terahertz based on periodic raster grid electrode metal gate MOSFET, grid electrode of the metal gate MOSFET for receiving a terahertz signal, grid of metal gate MOSFET through a first bias resistor connected to a first bias voltage source, but does not disclose a detector array, a Schottky contact, nor a detector and readout circuit test switch.
Chinese Patent Publication No. CN109378354 discloses a terahertz detector using a silicon-based rasterization grid structure, but does not disclose a detector array, a Schottky contact, nor a detector and readout circuit test switch.
NPL document: R. Han, Y. Zhang, Y. Kim, D. Y. Kim, H. Shichijo and K. O. Kenneth, "Terahertz image sensors using CMOS Schottky barrier diodes," 2012 International SoC Design Conference (ISOCC), 2012, pp. 254-257, doi: 10.1109/ISOCC.2012.6407088.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878